NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIEL SCOTT CASTLEMAN,                         No. 16-15651

                Plaintiff-Appellant,            D.C. No. 4:13-cv-00302-RM

 v.
                                                MEMORANDUM*
DEPARTMENT OF JUSTICE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Marquez, District Judge, Presiding

                            Submitted April 19, 2018**

Before: THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit Judges.

      Daniel Scott Castleman appeals pro se from the district court’s summary

judgment in his Freedom of Information Act (“FOIA”) action arising out of his

request for documents related to his criminal trial. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Animal Legal Def. Fund v. U.S. Food & Drug


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Admin., 836 F.3d 987, 990 (9th Cir. 2016) (en banc). We affirm.

      The district court properly granted summary judgment on Castleman’s claim

regarding the July 12, 2011, FOIA request because Castleman failed to raise a

genuine dispute of material fact as to whether defendants had not “conducted a

search reasonably calculated to uncover all relevant documents.” Hamdan v. U.S.

Dep’t of Justice, 797 F.3d 759, 770-71 (9th Cir. 2015) (citation and internal

quotation marks omitted) (setting forth requirements for demonstrating adequacy

of search for documents).

      The district court properly granted summary judgment on Castleman’s claim

regarding the October 4, 2011, FOIA request because Castleman failed to raise a

genuine dispute of material fact as to whether the FBI failed to respond to his

request. See Fed. R. Civ. P. 56(a) (“The court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact . . . .”).

Contrary to Castleman’s contention, the district court properly concluded that

Castleman’s complaint failed to challenge the adequacy of the search in response

to the October 4, 2011, request.

      The district court did not abuse its discretion in granting the motion to stay

discovery and denying Castleman’s motion for discovery. See Lane v. Dep’t of

                                           2
Interior, 523 F.3d 1128, 1134 (9th Cir. 2008) (setting forth standard of review, and

explaining that “[w]hile ordinarily the discovery process grants each party access

to evidence, in FOIA and Privacy Act cases discovery is limited because the

underlying case revolves around the propriety of revealing certain documents”);

Citizens Comm’n on Human Rights v. Food & Drug Admin., 45 F.3d 1325, 1329

(9th Cir. 1995) (district court did not abuse discretion in granting summary

judgment in FOIA action before allowing an opportunity to conduct additional

discovery).

      Because Castleman does not advance any argument challenging the district

court’s conclusion that Exemption (b)(7)(C) justifies withholding the same

information that defendants withheld under Exemption (b)(6), we do not reach the

issue of whether Exemption (b)(6) applies in this case. See Protectmarriage.com-

Yes on 8 v. Bowen, 752 F.3d 827, 836 (9th Cir. 2014) (“[A] federal court loses its

jurisdiction to reach the merits of a claim when the court can no longer effectively

remedy a present controversy between the parties.”); see also Acosta-Huerta v.

Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by argument in pro se

appellant’s opening brief are waived). Contrary to Castleman’s contention, his

arguments regarding Exemption 6 do not fall within an exception to the mootness

                                          3
doctrine. See Bowen, 752 F.3d at 837-38 (explaining that “capable of repetition,

yet evading review” exception is applied sparingly and only in exceptional

circumstances, and does not apply to controversies that are not of inherently

limited duration); see also Md. Casualty Co. v. Pac. Coal & Oil Co., 312 U.S. 270,

272 (1941) (district court is “without power to grant declaratory relief unless . . . a

controversy exists”).

      We reject Castleman’s contention that defendants waived the application of

Exemptions (b)(6) and (b)(7)(C) as to the redaction of phone numbers in certain

documents by producing this information in other documents because, even if true,

Castleman concedes that he is now aware of the contents of the redacted

documents and so his contention would not entitle him to additional relief.

      We reject Castleman’s challenge, set forth in his reply brief, to the

sufficiency of the defendants’ declarations in support of their requests for an

extension of time to file an answering brief because Castleman did not oppose the

extensions.

      Castleman’s motion for an order directing the warden to comply with the

court’s May 17, 2016, order (Docket Entry No. 10) is denied.

      AFFIRMED.

                                           4